Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 1 of 31           PageID #: 210




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   GLEN M. WINTERBOTTOM,                  )   CIVIL NO. 19-00364 JAO-WRP
                                          )
               Plaintiff,                 )   ORDER GRANTING DEFENDANT
                                          )   DAVID T. UNDERRINER, IN HIS
         vs.                              )   OFFICIAL CAPACITY AS PRESIDENT
                                          )   OF KAISER FOUNDATION HEALTH
   DAVID T. UNDERRINER, in his            )   PLAN AND HOSPITALS OF HAWAII’S
   official capacity as President of      )   MOTION TO DISMISS COMPLAINT
   Kaiser Foundation Health Plan and      )
   Hospitals of Hawaii; CATHERINE         )
   A. KORTZEBORN, in her official         )
   capacity as Deputy Regional            )
   Administrator of U.S. Centers for      )
   Medicare and Medicaid Services,        )
   Region 9 – San Francisco,              )
                                          )
               Defendants.                )
                                          )

        ORDER GRANTING DEFENDANT DAVID T. UNDERRINER,
         IN HIS OFFICIAL CAPACITY AS PRESIDENT OF KAISER
       FOUNDATION HEALTH PLAN AND HOSPITALS OF HAWAII’S
                   MOTION TO DISMISS COMPLAINT

         Plaintiff Glen M. Winterbottom (“Plaintiff”) initiated this action for

   disability discrimination because he will lose Kaiser Foundation Health Plan, Inc.

   (“Kaiser”) medical benefits upon turning 65, as Kaiser does not offer Medicare

   coverage in the zip code area where he resides. Defendant David T. Underriner, in
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 2 of 31             PageID #: 211




   his official capacity as President of Kaiser,1 moves to dismiss this action because

   Plaintiff lacks standing, failed to exhaust administrative remedies, and fails to state

   a claim. For the following reasons, the Court GRANTS Kaiser’s Motion to

   Dismiss Complaint. ECF No. 6.

                                     BACKGROUND

         Plaintiff, who is currently 64 years old, has been a member of Kaiser’s

   Health Maintenance Organization since September 14, 1996. Compl. ¶ 7. In April

   2019, Plaintiff learned that upon turning 65 on November 26, 2019, he will be

   unable to obtain Medicare coverage through Kaiser’s Medicare Advantage (“MA”)

   plan because the zip code in which he resides is one of the zip codes in the District

   of Ka‘u on the Big Island—96718, 96772, and 96777—excluded from coverage.

   Id. ¶¶ 10, 15.

         Plaintiff sought clarification from Kaiser administrators, and during a

   conference call, Kaiser employees informed Plaintiff that Kaiser cannot offer him

   its MA plan due to contractual obligations with the Centers for Medicare and

   Medicaid Services (“CMS”). Id. ¶ 17.

         Plaintiff initiated this action on July 9, 2019. He asserts the following

   claims: (1) violation of Title III of the Americans with Disabilities Act (“ADA”),



   1
     The Court will treat Defendant Underriner and Kaiser as one and the same for
   the purposes of this Order, and all references will be to Kaiser.
                                              2
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 3 of 31              PageID #: 212




   42 U.S.C. § 12182 (Counts 1 and 2); (2) violation of CMS’s Medicare Managed

   Care Manual (“MMCM”) § 10.5.2 (Count 3); (3) violation of 48 C.F.R § 1.602-1

   (Count 4); and (4) violation of “at least spirit of” 42 C.F.R. § 422.2 (Count 5).

   Plaintiff requests declaratory and injunctive relief. Id. at 12-14.

         The parties timely filed their briefing. However, at 10:16 a.m. on the day of

   the hearing, Plaintiff filed a document titled “Plaintiff’s Oral Statement in

   Opposition to Defendant David T. Underriner’s Motion to Dismiss Complaint.”

   ECF No. 35. This is an unauthorized surreply. See Local Rule 7.2 (authorizing

   opposition and reply memoranda but prohibiting further or supplemental briefing

   without leave of court). The Court nonetheless elects to consider it because

   Plaintiff is self-represented and because it does not change this Motion’s

   disposition. However, Plaintiff is cautioned that in the future, he may not file

   supplemental briefing without leave of court. Any such briefing will be stricken.

                                  LEGAL STANDARDS

   A. Rule 12(b)(1)

         Under Federal Rule of Civil Procedure (“FRCP”) 12(b)(1), a district court

   must dismiss a complaint if it lacks subject matter jurisdiction to hear the claims

   alleged in the complaint. Fed. R. Civ. P. 12(b)(1). A jurisdictional attack pursuant

   to FRCP 12(b)(1) may be facial or factual. See Safe Air for Everyone v. Meyer,

   373 F.3d 1035, 1039 (9th Cir. 2004) (citation omitted). A facial attack challenges


                                              3
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 4 of 31              PageID #: 213




   the sufficiency of the allegations contained in a complaint to invoke federal

   jurisdiction, while a factual attack “disputes the truth of the allegations that, by

   themselves, would otherwise invoke federal jurisdiction.” Id. District courts may

   review evidence beyond the complaint to resolve a factual attack on jurisdiction

   without converting a motion to dismiss into a motion for summary judgment. See

   id. (citation omitted). In such instances, courts “need not presume the truthfulness

   of the plaintiff’s allegations.” Id. (citation omitted); see also Courthouse News

   Serv. v. Planet, 750 F.3d 776, 780 (9th Cir. 2014) (“A factual challenge ‘rel[ies] on

   affidavits or any other evidence properly before the court’ to contest the truth of

   the complaint’s allegations.” (alteration in original) (citation omitted)). “Once the

   moving party has converted the motion to dismiss into a factual motion by

   presenting affidavits or other evidence properly brought before the court, the party

   opposing the motion must furnish affidavits or other evidence necessary to satisfy

   its burden of establishing subject matter jurisdiction.” Safe Air, 373 F.3d at 1039

   (citation omitted).

         FRCP 12(b)(1) also requires a district court to dismiss a complaint for lack

   of subject matter jurisdiction where a plaintiff lacks standing to sue. See Maya v.

   Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011) (“[L]ack of Article III standing

   requires dismissal for lack of subject matter jurisdiction under [FRCP] 12(b)(1).”

   (citations and emphasis omitted)). When a plaintiff lacks constitutional standing, a


                                              4
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 5 of 31              PageID #: 214




   suit “is not a ‘case or controversy,’ and an Article III federal court therefore lacks

   subject matter jurisdiction over the suit.” City of Oakland v. Lynch, 798 F.3d 1159,

   1163 (9th Cir. 2015) (quoting Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th

   Cir. 2004)); City of Los Angeles v. Cty. of Kern, 581 F.3d 841, 845 (9th Cir. 2009).

           In determining constitutional standing, the trial court has the authority “to

   allow or to require the plaintiff to supply, by amendment to the complaint or by

   affidavits, further particularized allegations of fact deemed supportive of plaintiff’s

   standing.” Maya, 658 F.3d at 1067 (citations omitted). Courts “must accept as

   true all material allegations of the complaint, and must construe the complaint in

   favor of the complaining party” when “ruling on a motion to dismiss for want of

   standing.” Warth v. Seldin, 422 U.S. 490, 501 (1975) (citation omitted).

   B. Rule 12(b)(6)

         FRCP 12(b)(6) authorizes dismissal of a complaint that fails “to state a claim

   upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). On a Rule 12(b)(6)

   motion to dismiss, “the court accepts the facts alleged in the complaint as true,”

   and “[d]ismissal can be based on the lack of a cognizable legal theory or the

   absence of sufficient facts alleged.” UMG Recordings, Inc. v. Shelter Capital

   Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (alteration in original) (quoting

   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)). However,

   conclusory allegations of law, unwarranted deductions of fact, and unreasonable


                                              5
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 6 of 31                PageID #: 215




   inferences are insufficient to defeat a motion to dismiss. See Sprewell v. Golden

   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citation omitted); Nat’l Ass’n

   for the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043,

   1049 (9th Cir. 2000) (citation omitted). Furthermore, the court need not accept as

   true allegations that contradict matters properly subject to judicial notice. See

   Sprewell, 266 F.3d at 988 (citation omitted).

         “To survive a motion to dismiss, a complaint must contain sufficient factual

   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff pleads

   factual content that allows the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

   556). The tenet that the court must accept as true all of the allegations contained in

   the complaint does not apply to legal conclusions. See id. As such, “[t]hreadbare

   recitals of the elements of a cause of action, supported by mere conclusory

   statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

   well-pleaded facts do not permit the court to infer more than the mere possibility of

   misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

   is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

   original). If dismissal is ordered, the plaintiff should be granted leave to amend


                                               6
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 7 of 31           PageID #: 216




   unless it is clear that the claims could not be saved by amendment. See Swartz v.

   KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007) (citation omitted).

                                      DISCUSSION

         Kaiser seeks dismissal under both FRCP 12(b)(1) and 12(b)(6). As for

   FRCP 12(b)(1), Kaiser contends that Plaintiff lacks standing to complain about

   Medicare benefits because, at age 64, he is not yet eligible for Medicare benefits

   and even if he has standing, his claims are preempted by the Medicare Act.2 Mem.

   in Supp. of Mot., ECF No. 6-1, at 6.

         Alternatively, Kaiser argues that Plaintiff’s claims against Kaiser must be

   dismissed because its service area is controlled by CMS and can only be expanded

   through CMS’s regulatory approval process. Id. The Court addresses each

   argument in turn.

   I.    Judicial Notice

         As a preliminary matter, the Court addresses Kaiser’s request for judicial

   notice of CMS’s MMCM and of its Expansion Application. Id. at 10 n.5

   (requesting judicial notice and providing website where the MMCM can be found:



   2
     Preemption is evaluated under FRCP 12(b)(6). See Stewart v. U.S. Bancorp, 297
   F.3d 953, 957-58 (9th Cir. 2002). And it is inapplicable here because Plaintiff
   does not assert state or common law claims. See Aguayo v. U.S. Bank, 653 F.3d
   912, 918 (9th Cir. 2011) (explaining ways in which federal law may preempt state
   law) (citation omitted); Uhm v. Humana, Inc., 620 F.3d 1134, 1148 (9th Cir. 2010)
   (applying preemption as to the plaintiff’s state law claims).
                                            7
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 8 of 31             PageID #: 217




   https://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/Downloads/

   mc86c04.pdf). Pursuant to Federal Rule of Evidence (“FRE”) 201, courts can take

   judicial notice of facts not subject to reasonable dispute because they are generally

   known or “can be accurately and readily determined from sources whose accuracy

   cannot reasonably be questioned.” Fed. R. Evid. 201. The Court finds that judicial

   notice is appropriate. Both these documents contain facts that can be readily

   determined from accurate sources and Plaintiff himself asserts a violation of the

   MMCM and includes relevant portions of it in his Complaint. The Court takes

   judicial notice of the documents “without converting the motion to dismiss into a

   motion for summary judgment.” United States v. Ritchie, 342 F.3d 903, 908 (9th

   Cir. 2003) (citations omitted).

   II.   Whether Plaintiff Has Standing

         Kaiser first challenges Plaintiff’s standing to bring his claims. Article III of

   the Constitution limits the jurisdiction of the federal courts to certain “Cases” and

   “Controversies.” U.S. Const. art. III, § 2, cl. 1; see Clapper v. Amnesty Int’l USA,

   568 U.S. 398, 408 (2013) (“[N]o principle is more fundamental to the judiciary’s

   proper role in our system of government than the constitutional limitation of

   federal-court jurisdiction to actual cases or controversies.” (citation omitted)). A

   plaintiff is required to demonstrate three elements to establish that he or she has

   “standing” to sue in federal court: (1) “injury in fact” that is “concrete and


                                             8
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 9 of 31              PageID #: 218




   particularized” and “actual and imminent”; (2) the injury must be fairly traceable

   to defendant’s conduct; and (3) the injury likely will be redressed through

   adjudication. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992);

   Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547 (2016) (citing id.) (other

   citation omitted). As the party invoking federal jurisdiction, the plaintiff must

   establish these elements. See Spokeo, __ U.S. __, 136 S. Ct. at 1547 (citing

   FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990)). At the pleading stage

   of a case, “the plaintiff must ‘clearly . . . allege facts demonstrating’ each element.”

   Id. (quoting Warth, 422 U.S. at 518) (footnote omitted). A plaintiff exclusively

   seeking declaratory and injunctive relief is required to additionally “show a very

   significant possibility of future harm.” San Diego Cty. Gun Rights Comm. v. Reno,

   98 F.3d 1121, 1126 (9th Cir. 1996) (citation omitted).

         A. Injury in Fact

         “To establish injury in fact, a plaintiff must show that he or she suffered ‘an

   invasion of a legally protected interest’ that is ‘concrete and particularized’ and

   ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, __ U.S. __, 136 S.

   Ct. at 1548 (quoting Lujan, 504 U.S. at 560); see Maya, 658 F.3d at 1069.

   Allegations of possible future injury are insufficient; the “threatened injury must be

   certainly impending to constitute injury in fact.” Clapper, 568 U.S. at 409 (citation

   omitted). A plaintiff may comply with the injury-in-fact requirement by alleging a


                                              9
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 10 of 31               PageID #:
                                    219



 future injury, but only if he or she “is immediately in danger of sustaining some

 direct injury as the result of the challenged . . . conduct and the injury or threat of

 injury is both real and immediate, not conjectural or hypothetical.” Krottner v.

 Starbucks Corp., 628 F.3d 1139, 1142 (9th Cir. 2010) (emphases and citation

 omitted).

          Kaiser argues that Plaintiff has not suffered any injury because he is not yet

 eligible for Medicare. Mem. in Supp. of Mot., ECF No. 6-1, at 7-8. Enrollment in

 Medicare part C—the part implicated in this case—requires entitlement to benefits

 under part A and enrollment under part B, 42 U.S.C. § 1395w-21(a)(3), both of

 which apply to individuals age 65 and older. See 42 U.S.C. § 1395c; Mem. in

 Supp. of Mot., ECF No. 6-1, at 8. Because Plaintiff is not yet entitled to Medicare

 benefits, Kaiser contends that he is not impacted by the scope of its MA service

 areas.

          Plaintiff asserts that the quickly approaching possibility that he will be

 forced to change healthcare providers constitutes a “‘concrete’ and actionable

 threat” to his health because he is undergoing treatment for prostate cancer.

 Opp’n, ECF No. 12, at 2, 5. The Court disagrees.

          Medicare is a federal health insurance program administered by CMS

 benefitting those aged 65 and older, individuals under age 65 with certain

 disabilities, and individuals of all ages with End-Stage Renal Disease. See Parra


                                             10
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 11 of 31              PageID #:
                                    220



 v. PacifiCare of Ariz., Inc., 715 F.3d 1146, 1152 (9th Cir. 2013); United States v.

 Scan Health Plan, No. CV 09-5013-JFW (JEMx), 2017 WL 4564722, at *1 (C.D.

 Cal. Oct. 5, 2017). Eligible Medicare beneficiaries may select coverage under

 Medicare Part A (Hospital Insurance) and Part B (Medical Insurance), or

 Medicare Advantage, which is a private plan option under Part C. See Scan Health

 Plan, 2017 WL 4564722, at *1 (citing 42 U.S.C. § 1395w-21(a)).

       Here, Plaintiff is currently ineligible for Medicare and does not become

 eligible until November 26, 2019, his sixty-fifth birthday. Therefore, he has yet to

 suffer any injury. A threat of injury can satisfy this prong but not under the present

 circumstances. Plaintiff merely alleges that he will be forced to change healthcare

 providers because he does not reside within Kaiser’s service area, not that he will

 lose medical coverage altogether. Although deprivation of medical coverage could

 constitute an injury in fact, Plaintiff does not face such an injury here. See, e.g.,

 Ability Ctr. of Greater Toledo v. Lumpkin, 808 F. Supp. 2d 1003, 1017 (N.D. Ohio

 2011) (finding an injury in fact where the plaintiff was “unable to get needed

 treatment and medication without the medical coverage to which she may be

 entitled” due to the defendant’s “failure to make a timely determination as to [her]

 eligibility for Medicaid,” and “[t]he prospect of a lengthy (and apparently on-

 going) disability determination process pose[d] an imminent risk to her well-

 being”).


                                            11
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 12 of 31             PageID #:
                                    221



       At the hearing, Plaintiff identified switching doctors and discrimination

 under the ADA as his injuries, and admitted he will not lose medical coverage.

 Under the present circumstances, switching doctors and discrimination do not,

 separately or together, constitute an “injury in fact” for standing purposes. That

 Plaintiff may be deprived of his preferred insurer and physician is not a sufficient

 injury for standing purposes, even if immediate.3

       Accordingly, Plaintiff has not sufficiently asserted an injury in fact. Even if

 he had, he fails to satisfy the redressability requirement.

       B. Fairly Traceable to Kaiser’s Conduct

       Plaintiff sufficiently asserts that his alleged injury is traceable to

 Kaiser’s conduct. The causation inquiry focuses on “whether the alleged injury

 can be traced to the defendant’s challenged conduct, rather than to that of some



 3
   Examples of injuries constituting an injury in fact demonstrate why Plaintiff’s
 described injury is insufficient. See, e.g., Maya, 658 F.3d at 1069 (deeming the
 expenditure of money that would not have been spent absent the defendants’
 actions a “quintessential injury-in-fact”); Krottner, 628 F.3d at 1143 (finding an
 injury in fact where the plaintiffs alleged “a credible threat of real and immediate
 harm stemming from the theft of a laptop containing their unencrypted personal
 data”); Cent. Delta Water Agency v. United States, 306 F.3d 938, 950 (9th Cir.
 2002) (finding injury in fact where the risk of harm to the plaintiffs’ crops was
 sufficient to afford standing because it was “not so speculative or diffuse as to
 render the controversy a hypothetical one”); Pritikin v. Dep’t of Energy, 254 F.3d
 791, 797 (9th Cir. 2001) (finding a cognizable injury where the plaintiff’s inability
 to receive medical screening was due to the Agency for Toxic Substances and
 Disease Registry’s failure to implement a medical program).

                                            12
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 13 of 31             PageID #:
                                    222



 other actor not before the court.” See Ecological Rights Found. v. Pac. Lumber

 Co., 230 F.3d 1141, 1152 (9th Cir. 2000) (citations omitted). In other words, “the

 causal connection put forward for standing purposes cannot be too speculative, or

 rely on conjecture about the behavior of other parties, but need not be so airtight at

 this stage of the litigation as to demonstrate that the plaintiffs would succeed on the

 merits.” Id. (citation omitted); see Canyon Cty. v. Syngenta Seeds, Inc., 519 F.3d

 969, 974 n.7 (9th Cir. 2008) (identifying “less rigorous” causation threshold at the

 dismissal stage of the proceedings (citations omitted)). When a “chain of

 causation ‘involves numerous third parties’ whose ‘independent decisions’

 collectively have a ‘significant effect’ on plaintiffs’ injuries, the Supreme Court

 and [the Ninth Circuit] have found the causal chain too weak to support standing at

 the pleading stage.” Maya, 658 F.3d at 1070 (citations omitted).

       Plaintiff blames Kaiser for his anticipated inability to obtain Medicare plan

 C coverage through its MA plan. Pursuant to 42 U.S.C. § 1395w-21(b)(1)(A),

 Plaintiff is precluded from electing Kaiser’s MA plan because the plan does not

 serve Plaintiff’s geographic area. Although CMS considered and approved the

 current coverage areas, 42 C.F.R. § 422.2, it did so in response to Kaiser’s request




                                           13
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 14 of 31                PageID #:
                                    223



 for coverage of a partial county service area. 4 Therefore, Plaintiff’s alleged

 injuries are traceable to Kaiser’s conduct.

       C. Redressability

       Finally, Plaintiff is required to demonstrate that “it is likely, as opposed to

 merely speculative, that the injury will be redressed by a favorable decision.”

 Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181

 (2000); see Mayfield v. United States, 599 F.3d 964, 971 (9th Cir. 2010) (citations

 omitted). In pertinent part, Plaintiff requests an injunction requiring Kaiser to offer

 MA coverage in the currently excluded geographic zones until it obtains

 authorization to provide coverage island-wide. Compl. at 14, ¶¶ 8-9.

       As earlier discussed, Plaintiff has not suffered an injury. To the extent he

 believes that his anticipated injury—losing coverage from Kaiser due to

 unavailability in his geographic region—can be redressed by a favorable decision,

 he is mistaken. CMS is vested with the authority to consider and approve coverage

 areas, and the zip code in which Plaintiff resides is currently excluded. Thus, the



 4
   With its Reply, Kaiser included a letter that Shawn Ripley, its Medicare Contract
 Compliance Manager, received on August 23, 2019 from CMS via its online
 portal, approving partial county justification. Reply, Declaration of Shawn M.
 Ripley (“Ripley Decl.”), Ex. A, ECF No. 21-1 ¶ 2. The letter is not dated, but
 there is no reason to question Mr. Ripley’s representation that it was received on
 August 23, 2019, after the commencement of this action. In any event, it appears
 that the parties do not dispute that the coverage area—including the excluded zip
 codes—has been in effect for many years.
                                           14
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 15 of 31               PageID #:
                                    224



 Court cannot remedy the anticipated injury because it cannot compel Kaiser to

 provide coverage for an excluded zip code. Accordingly, Plaintiff fails to establish

 standing and the Court lacks jurisdiction over this action. Insofar as the

 deficiencies could not be cured by amendment, the Complaint is DISMISSED as to

 Kaiser without leave to amend.

 III.   Exhaustion

        Kaiser argues that even if Plaintiff has standing to assert his claims,

 the Court lacks jurisdiction because Plaintiff has not exhausted the administrative

 process required by the Medicare Act. 5 Mem. in Supp. of Mot., ECF No. 6-1, at

 12-13. Plaintiff counters that he made a good faith effort to resolve his concerns

 prior to initiating this action, including alerting Kaiser about its ADA violations,

 and forwarding administrative complaints and a draft of the present Complaint to

 the Hawaii Civil Rights Commission, the Civil Rights Division of the U.S.



 5
   Kaiser conflates exhaustion and preemption. Reply, ECF No. 21, at 10. These
 distinct legal concepts are reviewed under different legal frameworks and dismissal
 standards. See Uhm, 620 F.3d at 1140-50. At the hearing, counsel explained that
 cases discussing the Medicare Act referred to the exhaustion issue as preemption.
 While Medicare Act cases often refer to preemption, they do so in the context of
 traditional preemption jurisprudence and preemption is certainly distinct from
 exhaustion. See Prime Healthcare Servs. v. Humana Ins. Co., Case No. EDCV 16-
 1097-VAP (JEMx), 2018 WL 8131763, at *4 n.2 (C.D. Cal. June 22, 2018)
 (distinguishing between exhaustion and preemption) (citing Uhm, 620 F.3d at
 1141-43, 1148-50); Shakespeare v. SCAN Health Plan, Inc., Case No. 3: 17-CV-
 568-BTM-MDD, 2018 WL 340422, at *2-5 (S.D. Cal. Jan. 8, 2018) (analyzing
 exhaustion and preemption separately).
                                           15
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 16 of 31             PageID #:
                                    225



 Department of Justice, and the Office for Civil Rights of the U.S. Department of

 Health and Human Services. None of these actions satisfy the applicable

 exhaustion requirement.

         Section 405(h) of Title 42 of the U.S. Code “is a complete bar to federal

 question jurisdiction for claims arising under the Medicare Act unless ‘application

 of § 405(h) would not simply channel review through the agency, but would mean

 no review at all.’” Ass’n of Am. Med. Colls. v. United States, 217 F.3d 770, 779

 (9th Cir. 2000) (quoting Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S.

 1, 17 (2000)). Therefore, “[j]udicial review of claims arising under the Medicare

 Act is available only after the Secretary renders a ‘final decision’ on the claim, in

 the same manner as is provided in 42 U.S.C. § 405(g) for old age and disability

 claims arising under Title II of the Social Security Act.” Heckler v. Ringer, 466

 U.S. 602, 605 (1984) (footnote omitted); see Uhm, 620 F.3d at 1140 (stating that

 pursuant to the Medicare Act’s exhaustion requirement, 42 U.S.C. § 405(h), a

 plaintiff’s “sole avenue for judicial review” for claims arising under the Act is 42

 U.S.C. § 405(g) (footnote omitted)). 6 Only after an individual claimant pushes his


 6
     Section 405(h) provides:

       The findings and decision of the Commissioner of Social Security
       after a hearing shall be binding upon all individuals who were parties
       to such hearing. No findings of fact or decision of the Commissioner
       of Social Security shall be reviewed by any person, tribunal, or
 (continued . . .)
                                           16
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 17 of 31              PageID #:
                                    226



 or her claim “through all designated levels of administrative review” is a “final

 decision” rendered on a Medicare claim. Heckler, 466 U.S. at 606 (footnote

 omitted).

       According to the Supreme Court, a claim “arises under” the Medicare Act in

 the following circumstances: “(1) where the ‘standing and the substantive basis for

 the presentation of the claims’ is the Medicare Act; and (2) where the claims are

 ‘inextricably intertwined’ with a claim for Medicare benefits.” Uhm, 620 F.3d at

 1141 (quoting Heckler, 466 U.S. at 614-15) (other citation omitted). The Ninth

 Circuit has determined that “cleverly concealed claims for benefits” and even state


 (. . . continued)
          governmental agency except as herein provided. No action against
          the United States, the Commissioner of Social Security, or any officer
          or employee thereof shall be brought under section 1331 or 1346 of
          Title 28 to recover on any claim arising under this subchapter.

 42 U.S.C. § 405(h). Section 405(g) provides:

       Any individual, after any final decision of the Commissioner of Social
       Security made after a hearing to which he was a party, irrespective of
       the amount in controversy, may obtain a review of such decision by a
       civil action commenced within sixty days after the mailing to him of
       notice of such decision or within such further time as the
       Commissioner of Social Security may allow. Such action shall be
       brought in the district court of the United States for the judicial district
       in which the plaintiff resides, or has his principal place of business, or,
       if he does not reside or have his principal place of business within any
       such judicial district, in the United States District Court for the
       District of Columbia.

 42 U.S.C. § 405(g).
                                           17
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 18 of 31           PageID #:
                                    227



 law claims may “arise under” the Medicare Act. Uhm, 620 F.3d at 1141-42

 (alterations and citations omitted). Although courts should read the term “arising

 under” broadly, “in certain special cases, deference to the Secretary’s conclusion as

 to the utility of pursuing the claim through administrative channels is not always

 appropriate.” Ardary v. Aetna Health Plans of Cal., Inc., 98 F.3d 496, 500 (9th

 Cir. 1996) (quoting Heckler, 466 U.S. at 618).

       Notwithstanding Plaintiff’s characterization of his claims, they are all

 founded upon his anticipated inability to obtain Medicare coverage from Kaiser

 when he turns 65 on November 26, 2019. See, e.g., Uhm, 620 F.3d at 1142-43 (“In

 sum, contrary to the Uhms’ argument, our case law establishes that where, at

 bottom, a plaintiff is complaining about the denial of Medicare benefits—here,

 drug benefits under Part D—the claim ‘arises under’ the Medicare Act.”).

 Plaintiff’s standing and substantive basis for Counts 3 through 5 of his Complaint

 is the Medicare Act, 42 U.S.C. § 1395 et seq., despite his reliance on improper

 provisions. Although Title III of the ADA is the substantive basis for Counts 1 and

 2, those claims are “inextricably intertwined” with Counts 3 through 5 because “at

 bottom,” Plaintiff seeks to obtain Medicare coverage from Kaiser once he turns 65.

 Because Plaintiff’s claims all arise under the Medicare Act, he is required to

 exhaust the claims before seeking judicial review. Until he does, the Court is




                                          18
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 19 of 31                 PageID #:
                                    228



 precluded from asserting jurisdiction over his claims against Kaiser. 7

       The Court acknowledges that due to the uniqueness and rarity of Plaintiff’s

 claims, it is unclear whether he could obtain agency review. If he could not obtain

 agency review, his claims would not “arise under” the Medicare Act. Even if

 Plaintiff’s claims do not arise under the Medicare Act, however, his claims should

 be dismissed for the reasons discussed below.

 IV.   Sufficiency of Plaintiff’s Claims

       Even if Plaintiff established standing and had exhausted his claims, his

 claims would fail as a matter of law. In addition to its arguments above, Kaiser

 alternatively argues that Plaintiff fails to state a claim upon which relief can be

 granted. Specifically, Kaiser contends that Plaintiff fails to allege disability

 discrimination and the relief he wishes to obtain—the expansion of Kaiser’s

 service area for its MA plan—can only be accomplished through the process set

 forth by Medicare regulations. At the hearing, Plaintiff clarified that the crux of

 this action is an ADA violation,8 yet he simultaneously contends that Kaiser’s


 7
   Both Plaintiff and Kaiser quote from the dissent in Elgin v. Department of the
 Treasury, 567 U.S. 1, 25 (2012), see Opp’n, ECF No. 12, at 7-8; Reply, ECF No.
 21, at 10, without pointing out that the quotations came from the dissent. In any
 event, there is ample precedent governing this issue without resorting to a
 dissenting opinion to adjudicate this Motion.
 8
   Indeed, Plaintiff explained that Counts 1 and 2 are his primary claims, while
 Counts 3 through 5 are collateral. The Court nevertheless addresses each count in
 this Order.
                                           19
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 20 of 31              PageID #:
                                    229



 purported discrimination is premised on its failure to offer Medicare coverage for

 Plaintiff’s residential zip code.

       A. ADA Claims (Counts 1 and 2)

       Plaintiff alleges that as a “public accommodation,” Kaiser is prohibited from

 applying Medicare eligibility criteria that discriminates against individuals with

 disabilities. Compl. ¶ 22. Plaintiff asserts that Kaiser has “an explicit duty under

 ADA Title III regulations to explore all ‘reasonable’ ways that Kaiser’s MA

 coverage can be offered uniformly to disabled residents throughout the County of

 Hawaii, without regard to what ZIP Code they find themselves assigned.” Id. ¶ 36.

       Title III of the ADA prohibits discrimination against individuals “on the

 basis of disability in the full and equal enjoyment of the goods, services, facilities,

 privileges, advantages, or accommodations of any place of public accommodation

 by any person who owns, leases (or leases to), or operates a place of public

 accommodation.” 42 U.S.C. § 12182(a); Karczewski v. DCH Mission Valley LLC,

 862 F.3d 1006, 1009 (9th Cir. 2017) (“Title III of the ADA prohibits

 discrimination by public accommodations.” (citation omitted)). “Public

 accommodations must start by considering how their facilities are used by non-

 disabled guests and then take reasonable steps to provide disabled guests with a

 like experience.” Karczewski, 862 F.3d at 1009 (quoting Baughman v. Walt

 Disney World Co., 685 F.3d 1131, 1135 (9th Cir. 2012)).


                                           20
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 21 of 31               PageID #:
                                    230



       Plaintiff complains that Kaiser is violating 42 U.S.C. § 12182(b)(2)(A)(i)-

 (ii), which prohibits:

              (i) the imposition or application of eligibility criteria that screen
              out or tend to screen out an individual with a disability or any
              class of individuals with disabilities from fully and equally
              enjoying any goods, services, facilities, privileges, advantages,
              or accommodations, unless such criteria can be shown to be
              necessary for the provision of the goods, services, facilities,
              privileges, advantages, or accommodations being offered;

              (ii) a failure to make reasonable modifications in policies,
              practices, or procedures, when such modifications are necessary
              to afford such goods, services, facilities, privileges, advantages,
              or accommodations to individuals with disabilities, unless the
              entity can demonstrate that making such modifications would
              fundamentally alter the nature of such goods, services,
              facilities, privileges, advantages, or accommodations[.]

 42 U.S.C. § 12182(b)(2)(A)(i)-(ii). A plaintiff alleging discrimination under Title

 III must show the following:

              (1) he is disabled as that term is defined by the ADA; (2) the
              defendant is a private entity that owns, leases, or operates a
              place of public accommodation; (3) the defendant employed a
              discriminatory policy or practice; and (4) the defendant
              discriminated against the plaintiff based upon the plaintiff’s
              disability by (a) failing to make a requested reasonable
              modification that was (b) necessary to accommodate the
              plaintiff’s disability.

 Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1082 (9th Cir. 2004). Even




                                           21
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 22 of 31               PageID #:
                                    231



 accepting Plaintiff’s allegations as true, his ADA claims fail.9

              1. Place of Public Accommodation

       Plaintiff’s ADA claims arise out of his anticipated inability to obtain

 Medicare coverage under Kaiser’s MA plan once he becomes eligible for Medicare

 at age 65. However, Kaiser is not a “public accommodation” for the purposes of

 Plaintiff’s ADA claims. The ADA identifies the following private entities as

 public accommodations, “if the operations of such entities affect commerce--”

              (A) an inn, hotel, motel, or other place of lodging, except for an
              establishment located within a building that contains not more
              than five rooms for rent or hire and that is actually occupied by
              the proprietor of such establishment as the residence of such
              proprietor;

              (B) a restaurant, bar, or other establishment serving food or
              drink;

              (C) a motion picture house, theater, concert hall, stadium, or
              other place of exhibition or entertainment;

              (D) an auditorium, convention center, lecture hall, or other
              place of public gathering;

              (E) a bakery, grocery store, clothing store, hardware store,
              shopping center, or other sales or rental establishment;

              (F) a laundromat, dry-cleaner, bank, barber shop, beauty shop,
              travel service, shoe repair service, funeral parlor, gas station,

 9
   Plaintiff discussed Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 581 (1999), at
 the hearing, arguing that it is directly on point. Olmstead is inapplicable. There,
 the Supreme Court interpreted Title II of the ADA to forbid arbitrary segregation
 of disabled individuals in large state institutions. See id. at 597. Here, Plaintiff
 invokes Title III, not Title II, of the ADA.
                                           22
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 23 of 31               PageID #:
                                    232



              office of an accountant or lawyer, pharmacy, insurance office,
              professional office of a health care provider, hospital, or other
              service establishment;

              (G) a terminal, depot, or other station used for specified public
              transportation;

              (H) a museum, library, gallery, or other place of public display
              or collection;

              (I) a park, zoo, amusement park, or other place of recreation;

              (J) a nursery, elementary, secondary, undergraduate, or
              postgraduate private school, or other place of education;

              (K) a day care center, senior citizen center, homeless shelter,
              food bank, adoption agency, or other social service center
              establishment; and

              (L) a gymnasium, health spa, bowling alley, golf course, or
              other place of exercise or recreation.

 42 U.S.C. § 12181(7). Critically, the foregoing are “actual, physical places where

 goods or services are open to the public, and places where the public gets those

 goods or service.” Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104,

 1114 (9th Cir. 2000). While these categories “‘should be construed liberally’ to

 afford people with disabilities ‘equal access’ to the wide variety of establishments

 available to the nondisabled,” PGA Tour, Inc. v. Martin, 532 U.S. 661, 676-77

 (2001) (citations omitted), “some connection between the good or service

 complained of and an actual physical place is required.” Weyer, 198 F.3d at 1114




                                          23
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 24 of 31             PageID #:
                                    233



 (footnote omitted); see Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042,

 1047 (9th Cir. 2000).

       Here, even if Kaiser has a physical office, accessibility to the office has no

 relationship to the availability of Medicare based on Plaintiff’s zip code. In an

 analogous case, the Ninth Circuit explained:

              Certainly, an insurance office is a place where the public
              generally has access. But this case is not about such matters as
              ramps and elevators so that disabled people can get to the
              office. The dispute in this case, over terms of a contract that the
              insurer markets through an employer, is not what Congress
              addressed in the public accommodations provisions.

 Weyer, 198 F.3d at 1114. For these reasons, Kaiser, in its administration of its MA

 plan, is not a place of public accommodation and Plaintiff’s ADA claims fail as a

 matter of law.

              2. Discriminatory Policy and Discrimination Based on Disability

       Even if Kaiser constituted a place of public accommodation as defined by

 the ADA, Plaintiff has not and cannot allege that Kaiser’s Medicare coverage is

 discriminatory or that he suffered discrimination on the basis of his purported

 disability. Kaiser’s Medicare coverage exclusions apply to specific zip codes on

 the Big Island and therefore apply equally to disabled and nondisabled individuals.

 Plaintiff even conceded at the hearing that the discrimination is as to zip code, not

 disability. Any disparity in Medicare coverage on the Big Island, and throughout

 the State of Hawai‘i, is therefore a function of residence, not disability. The ADA
                                           24
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 25 of 31             PageID #:
                                    234



 does not prohibit discrimination based on the place of residence. Cf. Taylor v.

 Colorado Dep’t of Health Care Policy & Fin., 811 F.3d 1230, 1235 & n.7 (10th

 Cir. 2016) (holding that the plaintiff’s ADA discrimination claim fails because she

 was treated the same as all Medicaid recipients in her county and noting that the

 claim would fail even if the plaintiff were compared to Medicaid recipients within

 Colorado because the difference in services provided to the plaintiff and others in

 Colorado “is based on where [the plaintiff] lives, not the existence of a disability”).

 Accordingly, Plaintiff does not state a claim for discrimination against Kaiser

 under Title III of the ADA. Counts 1 and 2 are DISMISSED without leave to

 amend because amendment would be futile.

       B. Violation of CMS’s Regulations (Count 3)

       Plaintiff alleges violations of CMS’s MMCM, Chapter 4, § 10.5.2,

 apparently claiming that Kaiser will deny him Medicare coverage due to his

 disability. Section 10.5.2 prohibits Medicare Advantage Organizations (“MAOs”)

 from denying, limiting, or conditioning “enrollment to individuals eligible to enroll

 in an MA plan offered by the organization on the basis of any factor that is related

 to health status, including, but not limited to . . . [d]isability.” CMS, Pub. No. 100-

 16, MMCM, ch. 4, § 10.5.2 (2016), https://www.cms.gov/Regulations-and-

 Guidance/Guidance/Manuals/Downloads/mc86c04.pdf. Section 10.5.2

 additionally requires MAOs to:


                                           25
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 26 of 31               PageID #:
                                    235



               Comply with the provisions of section 1557 of the Affordable
               Care Act, title VI of the Civil Rights Act of 1964, the Age
               Discrimination Act of 1975, section 504 of the Rehabilitation
               Act of 1973, title II of the Americans with Disabilities Act
               (ADA) of 1990, and the Genetic Information
               Nondiscrimination Act of 2008[.]

 Id. (italics omitted).

        Plaintiff’s claim fails on two grounds. First, this case does not involve

 disability discrimination, notwithstanding Plaintiff’s efforts to characterize

 Kaiser’s actions as such. Because Kaiser’s coverage exclusions apply to specific

 zip codes on the Big Island, the exclusions apply equally to disabled and

 nondisabled individuals.

        Second, the MMCM does not carry the force of law. See Christensen v.

 Harris Cty., 529 U.S. 576, 587 (2000) (explaining that “interpretations contained

 in policy statements, agency manuals, and enforcement guidelines . . . lack the

 force of law”); United States v. Alameda Gateway Ltd., 213 F.3d 1161, 1168 (9th

 Cir. 2000) (holding that a party cannot rely on a regulation that “was not intended

 to have the force of law”); Kaiser Found. Health Plan, Inc. v. Sebelius, No. 08-

 4890 SC, 2009 WL 2044699, at *9 (N.D. Cal. July 9, 2009) (“[A]gency manuals

 do not universally create rights that carry the force of law[.]” (citations omitted)).

        For these reasons, Count 3 is DISMISSED as to Kaiser. Because it could

 not be saved by amendment, the dismissal is without leave to amend.



                                           26
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 27 of 31               PageID #:
                                    236



       C. Violation of 48 C.F.R. § 1.602-1 (Count 4)

       Plaintiff alleges that the contract between Kaiser and CMS violates 48

 C.F.R. § 1.602-1(b), which is part of the Federal Acquisition Regulation (“FAR”),

 because it incorporates and abets unlawful discrimination against disabled

 individuals. Compl. ¶ 45. Plaintiff asserts that Kaiser cannot use its contract with

 CMS as an excuse for discrimination.

       The FAR establishes policies for acquisition by governmental executive

 agencies, see 48 C.F.R. § 1.101, and applies to all acquisitions defined in part 2 of

 the FAR, except as expressly excluded. See 48 C.F.R. § 1.104. Section 1.602-1,

 provides that “[n]o contract shall be entered into unless the contracting officer

 ensures that all requirements of law, executive orders, regulations, and all other

 applicable procedures, including clearances and approvals, have been met.” 48

 C.F.R. § 1.602-1(b).

       Other Medicare-related provisions exempt CMS from complying with the

 FAR: “CMS may enter into contracts under this part without regard to Federal and

 Departmental acquisition regulations set forth in title 48 of the CFR . . . if [it]

 determines that those provisions are inconsistent with the efficient and effective

 administration of the Medicare program.” 42 C.F.R. § 422.503(c); see also 42

 U.S.C. § 1395w-27(c)(5) (“The authority vested in the Secretary by this part may

 be performed without regard to . . . regulations relating to the making,


                                            27
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 28 of 31           PageID #:
                                    237



 performance, amendment, or modification of contracts of the United States as the

 Secretary may determine to be inconsistent with the furtherance of the purpose of

 this subchapter.”). The MMCM likewise authorizes CMS to “enter into contracts

 with MA organizations without regard to the Federal and Departmental acquisition

 regulations set forth in Title 48 of the CFR.[ 10] The regulations governing MA

 contracts are set forth in the requirements for the MA program in Title 42 of the

 CFR.” CMS, Pub. No. 100-16, MMCM, ch. 11, § 20 (2016), https://www.cms.

 gov/Regulations-and-Guidance/Guidance/Manuals/Downloads/mc86c11.pdf.

 Therefore, the FAR does not govern here and Plaintiff’s claim fails as a matter of

 law.

        This claim also fails because a violation of the FAR does not, without more,

 give rise to a private cause of action. See, e.g., Pascual v. Boeing Co., Case No.

 SACV 12-02081-CJC(MLGx), 2014 WL 12738094, at *3 n.2 (C.D. Cal. May 12,

 2014), aff’d, 700 F. App’x 646 (9th Cir. 2017); Gordon v. Fed. IT Consulting,

 LLC, No. SA-19-CV-00405-FB-ESC, 2019 WL 4696417, at *5 (W.D. Tex. Sept.

 25, 2019); Eland Indus., Inc. v. Project Mgmt. Quality Servs., Inc., No. 7:18-CV-

 71-D, 2019 WL 1294646, at *3 (E.D.N.C. Mar. 20, 2019); Wallace v. Access Self



 10
    Although the Court earlier determined that the MMCM does not carry the force
 of law, it was in the context of whether Plaintiff could state a viable claim against
 Kaiser pursuant to the MMCM. In this context, the MMCM provides guidance and
 authority as to CMS’s actions.
                                          28
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 29 of 31                PageID #:
                                    238



 Storage Red Oak, No. 3:17-CV-1602-M-BH, 2017 WL 3017233, at *1 (N.D. Tex.

 June 20, 2017), report and recommendation adopted, No. 3:17-CV-1602-M-BH,

 2017 WL 3016879 (N.D. Tex. July 14, 2017); Ciliv v. UXB Int’l, Inc., Civil Action

 No. 7:12-cv-290, 2012 WL 5245323, at *4 (W.D. Va. Oct. 22, 2012). Because

 there is no private cause of action for a violation of the FAR, and Count 4 could

 not be saved by amendment, it is DISMISSED without leave to amend as to

 Kaiser.

         D. Violation of 42 C.F.R. § 422.2 (Count 5)

         Plaintiff’s final claim alleges a violation of 42 C.F.R. § 422.2, the definitions

 provision of Part 422, which “establishes standards and sets forth the requirements,

 limitations, and procedures for Medicare services furnished, or paid for, by

 Medicare Advantage organizations through Medicare Advantage plans.” 42 C.F.R.

 § 422.1(b). The claim concerns the definition of “service area.” 11 Plaintiff


 11
      “Service area” is defined as:

         a geographic area that for local MA plans is a county or multiple
         counties, and for MA regional plans is a region approved by CMS
         within which an MA–eligible individual may enroll in a particular
         MA plan offered by an MA organization. Facilities in which
         individuals are incarcerated are not included in the service area of an
         MA plan. Each MA plan must be available to all MA–eligible
         individuals within the plan’s service area. In deciding whether to
         approve an MA plan’s proposed service area, CMS considers the
         following criteria:

 (continued . . .)
                                            29
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 30 of 31              PageID #:
                                    239



 challenges the purportedly unequal application of the county integrity rule to MA

 providers. Compl. ¶ 51. Plaintiff urges “the Court to consider what the original

 drafters’ likely beneficial objectives may have been, as contrasted with the clearly

 neutered regulations and rules that now prevail.” Id.

       Section 422.2, which merely contains definitions, does not provide a private

 right of action. Cf. Home Orthopedics Corp. v. Rodríguez, CIV NO. 11-1591

 (DRD/SCC), 2012 WL 12533038, at *9 (D.P.R. May 21, 2012). Indeed, a private

 right of action does not even exist for Part 422’s substantive provisions. See id.

 (holding that the plaintiff’s “claims under the Medicare Advantage credentialing

 regulations, 42 C.F.R. § 422.204 . . . fail[ed]” because the plaintiff “point[ed] to,

 and [the court could] find, no authority suggesting that a private right of action

 exists under this regulation”). Accordingly, the Court GRANTS the Motion and



 (. . . continued)
          (1) For local MA plans:

       (i) Whether the area meets the “county integrity rule” that a service
       area generally consists of a full county or counties.

       (ii) However, CMS may approve a service area that includes only a
       portion of a county if it determines that the “partial county” area is
       necessary, nondiscriminatory, and in the best interests of the
       beneficiaries. CMS may also consider the extent to which the
       proposed service area mirrors service areas of existing commercial
       health care plans or MA plans offered by the organization.

 42 C.F.R. § 422.2.
                                           30
Case 1:19-cv-00364-JAO-WRP Document 37 Filed 10/31/19 Page 31 of 31           PageID #:
                                    240



 DISMISSES Count 5 as to Kaiser. Insofar as amendment would be futile, the

 dismissal is without leave to amend.

                                   CONCLUSION

       In accordance with the foregoing, the Court HEREBY GRANTS Kaiser’s

 Motion in its entirety. The Complaint is DISMISSED WITH PREJUDICE as

 against Kaiser.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, October 31, 2019.




 Civil No. 19-00364 JAO-WRP; Winterbottom v. Underriner; ORDER GRANTING DEFENDANT
 DAVID T. UNDERRINER, IN HIS OFFICIAL CAPACITY AS PRESIDENT OF KAISER
 FOUNDATION HEALTH PLAN AND HOSPITALS OF HAWAII’S MOTION TO DISMISS
 COMPLAINT


                                          31
